        Case 2:19-cv-03278-HB Document 28 Filed 07/28/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FODAY KANU                            :              CIVIL ACTION
                                      :
             v.                       :
                                      :
KEVIN KAUFFMAN, et al.                :              NO. 19-3278


                                   ORDER

           AND NOW, this 28th day of July, 2020, for the reasons

set forth in the accompanying memorandum, it is hereby ORDERED

that:

           (1)    the April 2, 2020 Recommendation of United States

Magistrate Judge Timothy R. Rice (Doc. # 19) is APPROVED and

ADOPTED;

           (2)    the motion of petitioner Foday Kanu to vacate,

set aside, or correct his sentence under 28 U.S.C. § 2254 is

DENIED; and

           (3)    there is no basis for the issuance of a

certificate of appealability.

                                           BY THE COURT:



                                           /s/ Harvey Bartle III
                                                                       J.
